Exhibit 10.3

AMENDMENT NO. 1

TO

THE J. M. SMUCKER COMPANY VOLUNTARY DEFERRED

COMPENSATION PLAN

(Amended and Restated Effective December 1, 2012)

The J. M. Smucker Company hereby adopts this Amendment No. 1 to The J. M.
Smucker Company Voluntary Deferred Compensation Plan (Amended and Restated
Effective December 1, 2012) (the “Plan”). Words and phrases used herein with
initial capital letters which are defined in the Plan are used herein as so
defined. The provision of this Amendment No. 1 shall be effective as of the date
of execution set forth below.

Section 1

Section 3.5 of the Plan is hereby amended in its entirety to read as follows:

 

  “3.5

[Reserved]”

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the Plan to
be executed this 17th day of June, 2020.

 

THE J. M. SMUCKER COMPANY By:  

/s/ Jill R. Penrose

Name:   Jill R. Penrose Title:   Chief People and Administrative Officer

 

1